        Case 1:20-cr-00103-TWT-LTW Document 175 Filed 04/15/21 Page 1 of 2
            USCA11 Case: 21-11228 Date Filed: 04/15/2021 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                       www.ca11.uscourts.gov


                                          April 15, 2021

Lawanda N. Hodges
The Law Firm of Lawanda Hodges LLC
1100 PEACHTREE ST STE 200
ATLANTA, GA 30309

Appeal Number: 21-11228-H
Case Style: USA v. Muhamadou Kamatch
District Court Docket No: 1:20-cr-00103-TWT-LTW-3

Party To Be Represented: Muhamadou Kamateh

Dear Counsel:

We are pleased to advise that you have been appointed to represent on appeal the indigent
litigant named above. This work is comparable to work performed pro bono publico. The fee
you will receive likely will be less than your customary one due to limitations on the hourly rate
of compensation contained in the Criminal Justice Act (18 U.S.C. § 3006A), and consideration
of the factors contained in Addendum Four § (g)(1) of the Eleventh Circuit Rules.

Supporting documentation and a link to the CJA eVoucher application are available on the
internet at http://www.ca11.uscourts.gov/attorney-info/criminal-justice-act. For questions
concerning CJA eVoucher please contact our CJA Team by email at
cja_evoucher@ca11.uscourts.gov or phone 404-335-6167. For all other questions, please call
the "Reply To" number shown below.

Every motion, petition, brief, answer, response and reply filed must contain a Certificate of
Interested Persons and Corporate Disclosure Statement (CIP). Appellants/Petitioners must file a
CIP within 14 days after the date the case or appeal is docketed in this court;
Appellees/Respondents/Intervenors/Other Parties must file a CIP within 28 days after the case
or appeal is docketed in this court, regardless of whether appellants/petitioners have filed a CIP.
See FRAP 26.1 and 11th Cir. R. 26.1-1.

On the same day a party or amicus curiae first files its paper or e-filed CIP, that filer must also
complete the court's web-based CIP at the Web-Based CIP link on the court's website. Pro se
     Case 1:20-cr-00103-TWT-LTW Document 175 Filed 04/15/21 Page 2 of 2
         USCA11 Case: 21-11228 Date Filed: 04/15/2021 Page: 2 of 2



filers (except attorneys appearing in particular cases as pro se parties) are not required or
authorized to complete the web-based CIP.

Your claim for compensation under the Act should be submitted within 60 days after issuance
of mandate or filing of a certiorari petition. We request that you enclose with your completed
CJA Voucher one additional copy of each brief, petition for rehearing, and certiorari petition
which you have filed. Please ensure that your voucher includes a detailed description of the
work you performed. Thank you for accepting this appointment under the Criminal Justice Act.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Gerald B. Frost, H/ abm
Phone #: (404) 335-6182

                                                           CJA-1 Appointment of Counsel Letter
